PER CURIAM.
We have for review Gregory v. State, 458 So.2d 792 (Fla. 5th DCA 1984), which conflicts with decisions of other district courts of appeal and of this Court. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The Fifth District Court of Appeal affirmed the decision of the trial court on the authority of Hendrix v. State, 455 So.2d 449 (Fla. 5th DCA 1984).
In Hendrix the Fifth District Court of Appeal held that a trial judge may base a decision to depart from the sentencing guidelines on a defendant’s prior criminal record, even where that same factor has been taken into account in determining the presumptive guidelines sentence. We quashed that decision in Hendrix v. State, 475 So.2d 1218 (Fla.1985).
For the same reasons, we likewise quash the decision of the Fifth District Court of Appeal and remand with directions to further remand to the trial court for sentencing in accordance with the guidelines.
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN, McDonald, ■ EHRLICH and SHAW, JJ., concur.
ADKINS, J., dissents with an opinion.